Citation Nr: 0030483	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
vaginal problems, mitral valve prolapse, hysterectomy, a 
thyroid disorder, and for chronic fatigue syndrome.

2.  Entitlement to service connection for residuals of the 
Epstein-Barr virus.

3.  Entitlement to service connection for chronic 
hypoglycemia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from July 1980 to February 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Initially, the Board notes as to its use of the term 
"vaginal problems" that this includes vaginitis, 
salpingitis, a displaced uterus, and rectovaginal fistula.

The Board also notes that the issue of entitlement to service 
connection for the Epstein-Barr virus will be addressed in 
the REMAND section, following the decision below.

Service connection for mitral valve prolapse and vaginal 
problems was last denied in a June 1990 Board decision.  The 
veteran did not appeal this determination to the United 
States Court of Veterans Appeals (known as the U. S. Court of 
Appeals for Veterans Claims as of March 1, 1999) 
(hereinafter, Court).  As such, the June 1990 decision became 
final in accordance with applicable law.

Service connection for a hysterectomy was last denied in a 
February 1995 rating decision.  The veteran was notified of 
this determination that same month, but she did not timely 
file a substantive appeal.  As such, this determination 
became final in accordance with applicable law.

Service connection for chronic fatigue syndrome and a thyroid 
condition was also last denied in a February 1995 rating 
decision.  The veteran was notified of this determination 
that same month, but she did not timely file a substantive 
appeal.  As such, this determination became final in 
accordance with applicable law.

In a July 1996 Report of Contact, it was noted that the RO 
was reopening the veteran's claim for service connection for 
a heart condition (mitral valve prolapse).  The RO 
subsequently, in a February 1997 rating decision, denied 
service connection for mitral valve prolapse, as no new and 
material evidence had been received.

In March 1997, the RO received from the veteran a statement, 
which it interpreted as a request to reopen her claim for 
entitlement to service connection for vaginal problems, 
mitral valve prolapse, hysterectomy, a thyroid condition, and 
chronic fatigue syndrome.  In a November 1997 rating 
decision, the RO denied the veteran's claim as to all 
disorders, stating that no new and material evidence had been 
received.  The veteran then filed this appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for vaginal problems 
and mitral valve prolapse was last denied in a June 1990 
Board decision; the veteran was properly notified of this 
determination, and no appeal was perfected therefrom.

2.  Evidence received since the Board's June 1990 
determination consists of copies of the veteran's service 
medical records, additional private medical records, VA 
treatment records, and a March 1997 VA examination.  In 
effect, the state of the record remains unchanged.

3.  Entitlement to service connection for a hysterectomy, a 
thyroid disorder, and chronic fatigue syndrome was last 
denied by the RO in February 1995; the veteran was properly 
notified of this determination, and no appeal was perfected 
therefrom.

4.  Evidence received since the RO's February 1995 
determination consists of copies of the veteran's service 
medical records, additional private medical records, and VA 
treatment records.  In effect, the state of the record 
remains unchanged.

5.  The record does not contain evidence of a current 
disability, claimed as chronic hypoglycemia.

CONCLUSIONS OF LAW

1.  Evidence received since the June 1990 determination that 
denied service connection for vaginal problems and for mitral 
valve prolapse is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  The June 1990 determination is final, and the veteran's 
claim of service connection for vaginal problems and for 
mitral valve prolapse is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

3.  Evidence received since the February 1995 determination 
that denied service connection for a hysterectomy and for a 
thyroid disorder and chronic fatigue syndrome is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

4.  The February 1995 determination is final, and the 
veteran's claim of service connection for a hysterectomy and 
for a thyroid disorder and chronic fatigue syndrome is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2000).

5.  Chronic hypoglycemia was not incurred in service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  Board decisions are also final 
and may be reopened only upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

II.  Factual Background

When the Board considered the veteran's claim for service 
connection for vaginal problems and mitral valve prolapse in 
June 1990, the record showed that the veteran was treated for 
vaginitis, urinary tract infections, menstrual cramps, and 
vesiculae of the vulvar lips while in service.  Additionally, 
a March 1982 echocardiogram was consistent with mitral valve 
prolapse, as was a May 1982 echocardiogram.  The veteran's 
January 1983 separation examination was negative for any 
pertinent abnormalities or defects.

Private medical records dated from late 1985 to early 1986 
showed that the veteran was treated for vulvitis, a yeast 
infection, and a bacterial infection.  These records 
contained no clinical discussion relating the veteran's 
disorders to her service.

A November 1986 VA examination found no evidence of fistula 
formation upon barium enema, although the presence of 
rectovaginal fistula, which were secondary to vaginitis, was 
suspected upon physical examination.  The veteran's mitral 
valve was found to be normal upon echocardiogram.  It was 
noted in the diagnoses that there were no residuals of 
vaginitis, no rectovaginal fistula, and no mitral valve 
prolapse.

Additional private medical records dated from October 1988 to 
February 1989 pertained to the veteran's gynecological 
complaints but offered no clinical discussion relating the 
veteran's complaints and underlying physical disorders 
(adhesions, premenstrual syndrome, and left ovarian cyst) to 
her service.

A July 1989 VA examination was normal as to the veteran's 
cardiovascular system, including an x-ray study of the 
veteran's chest.  A contemporaneous electrocardiogram was 
also interpreted as normal.  The diagnosis was history of 
mitral valve prolapse, asymptomatic, and normal physical 
examination.

At the veteran's RO hearing (conducted in March 1989), the 
veteran's service representative summarized that the 
veteran's urinary tract infections that she experienced in 
basic training were the ongoing cause of all of the veteran's 
subsequent gynecological problems.  (Transcript (T.) at 4).

Subsequent to the Board's June 1990 decision, the RO received 
and considered copies of the veteran's service medical 
records, additional private medical records (dated from 
January 1989 to August 1996), VA treatment records (dated 
from October 1991 to February 2000), and a March 1997 VA 
examination.

The veteran's service medical records are duplicates of those 
already contained in her claims file.

The additional private medical records document the veteran's 
irregular periods, cramps, and history of recurrent ovarian 
cysts but offer no clinical discussion as to the onset or 
etiology of these problems and do not relate the veteran's 
disorders to her service.  These additional records are also 
silent as to the diagnosis or clinical discussion of any 
heart disorders, including mitral valve prolapse.

The veteran's VA treatment records reflect the veteran's 
reported history of mitral valve prolapse but contain no 
current findings indicative of this disorder.  An October 
1997 Holter study was normal, as was a December 1997 cardiac 
work-up.  It was noted that the veteran also reported a 
history of polycystic ovaries.  As to both the veteran's 
reported mitral valve prolapse and vaginal problems, there is 
no reference to the veteran's service medical history and no 
clinical discussion as to the relationship of either to her 
service.

The March 1997 VA examination reflects the veteran's reports 
of having been diagnosed with mitral valve prolapse in 1982, 
based upon an echocardiogram that had been conducted at that 
time.  The veteran also noted that she had palpitations from 
time to time.  Subsequent to physical examination, the 
impression was no evidence of mitral valve prolapse based on 
current examination.  The examiner commented that it would be 
helpful to obtain old echocardiogram reports to determine 
whether or not the veteran had actually had mitral valve 
prolapse at that time.  This examination did not pertain to 
the veteran's vaginal problems.

With respect to the veteran's hysterectomy, chronic fatigue 
syndrome, and a thyroid disorder, when the RO considered the 
veteran's claim in February 1995, the record showed that a 
hysterectomy had been performed in May 1990 and that the 
veteran had complained of weight gain and no energy level in 
March 1993.  Contemporaneous thyroid tests had been within 
normal limits.  A provisional diagnosis of chronic fatigue 
syndrome had been made in the following month, in April 1993.  
The veteran's service medical records were negative for any 
pertinent diagnoses.

Subsequent to February 1995, the RO received and considered 
copies of the veteran's service medical records, additional 
private medical records (dated from February 1989 to August 
1996), and VA treatment records (dated from October 1991 to 
February 2000).

The veteran's service medical records are copies of those 
contained in her claims file.

The private medical records reflect the veteran's reported 
history of having developed chronic fatigue syndrome in 
approximately 1992.  These records contain both a current 
diagnosis of chronic fatigue syndrome and a notation as to a 
history of chronic fatigue syndrome.  The veteran's 
complaints of fatigue are also noted, and a March 1994 
thyroid test was within normal limits.  The veteran's service 
medical history is not referenced as to either her chronic 
fatigue syndrome or her claimed thyroid disorder.  These 
records do not contain any clinical discussion or opinion 
relating the veteran's chronic fatigue syndrome, claimed 
thyroid disorder, or her hysterectomy to service.  

The veteran's VA treatment records reflect the veteran's 
reported history of having developed chronic fatigue syndrome 
in 1992.  An April 1993 entry notes a slightly abnormal 
thyroid profile, with thyroid disorder to be ruled out.  A 
March 1996 entry notes that the veteran's thyroid was not 
enlarged.  These records do not contain a diagnosis of any 
thyroid disorder.  These records also do not contain any 
clinical discussion or opinion relating the veteran's chronic 
fatigue syndrome, her claimed thyroid disorder, or her 
hysterectomy to service.

III.  Analysis

When the Board considered and denied the veteran's claim for 
service connection for mitral valve prolapse and vaginal 
problems in June 1990, it did so on the basis that there was 
no current diagnosis or showing of mitral valve prolapse and 
because the veteran's post-service gynecological problems had 
been manifested too remote from service or were acute and 
transitory in nature and not shown to be related to service.  
Subsequent to June 1990, the RO received and considered 
copies of the veteran's service medical records, additional 
private medical records, VA treatment records, and a March 
1997 VA examination.  While the Board recognizes the 
presumption of credibility afforded evidence presented by a 
veteran in an attempt to reopen a final decision, it does not 
find the additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The copies of the veteran's service medical records are 
exactly that, copies, of records considered by the Board in 
its June 1990 determination.  As such, they are cumulative 
and redundant in effect.  New and material evidence cannot be 
cumulative and redundant.  See 38 C.F.R. § 3.156(a).

The additional private medical records are, for the most 
part, new to the evidence of record, in that they were not 
before the Board in June 1990, but they are not material.  
These records do not contain any clinical discussion relating 
the veteran's noted gynecological problems to her service and 
events therein, nor do they even reference the veteran's 
claimed mitral valve prolapse or any other heart disorder.  
In effect, these records do not bear directly and 
substantially upon the matter for consideration, i.e., 
entitlement to service connection for vaginal problems or for 
mitral valve prolapse, and they need not be considered in 
order to fairly decide the merits of the claim in this 
instance.  Id.

The VA treatment records are also new to the evidence of 
record, in that they were not before the Board in June 1990, 
but they, too, are not material.  These records do, indeed, 
reflect the veteran's reported medical history of having been 
diagnosed with mitral valve prolapse, but they are negative 
for any current clinical findings as to this disorder and do 
not offer any clinical opinion relating the veteran's claimed 
mitral valve disorder to her service.  These records are also 
negative for any clinical discussion relating the veteran's 
various vaginal problems to her service.  Accordingly, these 
records need not be considered, either alone or in 
conjunction with evidence previously considered, in order to 
fairly decide the merits of the veteran's claim for service 
connection.  Id.  There is still no clinical evidence of 
mitral valve prolapse or of a relationship between the 
veteran's claimed disorders and her service and events 
therein.

The March 1997 VA examination is also new to the record, but 
it is not material.  It pertains only to the veteran's 
claimed mitral valve prolapse and does not contain any 
clinical findings indicating that the veteran currently has 
mitral valve prolapse.  As such, there is still no current 
clinical evidence of mitral valve prolapse, and this 
examination report is not so significant that it must be 
considered, either alone or in conjunction with evidence 
previously considered, in order to fairly decide the merits 
of the veteran's claim for service connection.  Id.

With respect to the veteran's hysterectomy, claimed thyroid 
disorder, and chronic fatigue syndrome, when the RO 
considered and denied the veteran's claim in February 1995, 
it did so on the basis that there was no evidence of record 
relating the veteran's hysterectomy to service, nor was there 
evidence showing a chronic thyroid disorder, and the 
veteran's service medical records were negative for both a 
thyroid disorder and for chronic fatigue syndrome.  
Subsequent to February 1995, the RO received and considered 
copies of the veteran's service medical records, additional 
private medical records, and VA treatment records.  Again, 
while the Board recognizes the presumption of credibility 
afforded evidence presented by a veteran in an attempt to 
reopen a final decision, it does not find this additional 
evidence to be new and material, as required by law.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The copies of the veteran's service medical records are 
exactly that, copies, and these records were considered by 
the RO in February 1995 when it denied the veteran's claim.  
As such, these records are cumulative and redundant in 
effect, and new and material evidence cannot be cumulative 
and redundant.  See 38 C.F.R. § 3.156(a).

The additional private medical records are, for the most 
part, new to the evidence of record, in that they were not 
before the RO in February 1995, but they are not material.  
They reflect the veteran's reports that she developed chronic 
fatigue syndrome in approximately 1992, which would be about 
nine years after service.  These records also do not contain 
any clinical findings indicative of a current thyroid 
disorder, nor do they offer any clinical evidence relating 
the veteran's hysterectomy, claimed thyroid disorder, or 
chronic fatigue syndrome to service.  As such, these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the veteran's claim in this 
instance.  Id.  They simply do not address the veteran's 
entitlement to service connection as to her hysterectomy, 
claimed thyroid disorder, or chronic fatigue syndrome.

The VA treatment records are also new to the evidence of 
record, but they are not material.  They again reflect the 
veteran's reported history of having developed chronic 
fatigue syndrome in 1992.  These records are also silent for 
any clinical diagnosis of a current thyroid disorder, and 
they do not offer any clinical evidence relating the 
veteran's hysterectomy, claimed thyroid disorder, or chronic 
fatigue syndrome to service.  As such, these records are not 
so significant that they must be considered in order to 
fairly decide the merits of the veteran's claim in this 
instance.  Id.  They simply do not address the veteran's 
entitlement to service connection as to her hysterectomy, 
claimed thyroid disorder, or chronic fatigue syndrome.

The Board has disposed of the veteran's claim as to mitral 
valve prolapse, vaginal problems, a hysterectomy, a thyroid 
disorder, and chronic fatigue syndrome on the basis of 
whether new and material evidence has been submitted, as 
allowed by law.  See Barnett v. Brown, 83 F.3d. 1380; Green 
v. Brown, 4 Vet. App. 382.  As such, the Board has considered 
whether the veteran was given adequate notice of the need to 
submit evidence or argument on the question presented for 
review, along with an opportunity to respond.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In view of the November 1997 
rating decision, the March 1998 statement of the case, and 
the February and March 2000 supplemental statements of the 
case, the Board finds that the veteran has been adequately 
informed of the evidence required in this case and afforded 
an opportunity to respond.  Specifically, the veteran was 
told that evidence showing that the claimed disorders 
currently existed was necessary, as was evidence showing a 
relationship between the claimed disorders and her service, 
in order to reopen her claim of entitlement to service 
connection.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for mitral valve 
prolapse, vaginal problems, a hysterectomy, a thyroid 
disorder, and chronic fatigue syndrome, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).

Entitlement to service connection for chronic hypoglycemia

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records note in a March 1982 
entry that it was possible that the veteran's symptoms were 
related to reactive hypoglycemia.  In May 1982, the veteran 
was admitted for assessment of her dizzy spells.  It was 
noted at that time that hypoglycemia needed to be ruled out.  
The veteran's blood sugars were obtained, and upon discharge, 
the diagnosis was no evidence of organic etiology for 
episodes of dizzy spells; episodes could be secondary to the 
veteran's psychological personality.  It was also possible 
that the veteran's syncopal episodes were brought on by 
occupational stress and/or the veteran's caffeine intake.  
The veteran's separation examination (conducted in January 
1983) is negative for any clinical notations or diagnoses as 
to hypoglycemia.

The veteran's private medical records (dated from January 
1989 to August 1996) do not pertain to the veteran's claimed 
chronic hypoglycemia and contain no such diagnosis.

A September 1989 VA examination is negative for any reported 
pertinent medical history and for any clinical diagnosis of 
hypoglycemia.

The veteran's VA treatment records (dated from October 1991 
to February 2000) also do not pertain to the veteran's 
claimed chronic hypoglycemia and contain no such diagnosis.

The March 1997 VA examination reflects the veteran's reports 
of having been diagnosed with hypoglycemia while in service, 
in connection with a singular event when she was stressed and 
initially diagnosed with mitral valve prolapse.  A renal 
panel was obtained to determine the veteran's glucose levels.  
The results showed glucose of 84, which was noted to be in 
the normal range.  No diagnosis of hypoglycemia was made.

III.  Analysis

The Board recognizes the veteran's contentions that she is 
entitled to service connection for chronic hypoglycemia.  
Specifically, the Board acknowledges that the veteran was, 
while in service, admitted for observation with hypoglycemia 
to be ruled out.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim as to this issue must be denied, as 
the weight of the evidence of record is against establishment 
of entitlement to service connection for chronic 
hypoglycemia.

As just noted, the veteran's service medical records do 
indeed indicate that the veteran was provisionally diagnosed 
with hypoglycemia, but this diagnosis was never confirmed.  
Rather, pursuant to hospitalization and blood sugar level 
readings, no diagnosis of hypoglycemia was made, and it was 
noted instead that there was no evidence of organic etiology 
for the veteran's dizzy spells and that they could be 
secondary to her psychological personality.  It was also 
possible that the veteran's syncopal episodes were brought on 
by occupational stress and/or the veteran's caffeine intake.  
Additionally, the veteran's separation examination was 
negative for any clinical notations or diagnoses as to 
hypoglycemia.

As to post-service evidence of record, the Board stresses 
that there is absolutely no clinical evidence of 
hypoglycemia.  Indeed, normal glucose levels were found upon 
VA examination in March 1997, and no diagnosis of 
hypoglycemia was made by the examiner.  Further, the 
veteran's extensive private medical records and VA treatment 
records are also negative for any clinical diagnosis of 
hypoglycemia, nor do they even reflect any pertinent medical 
history as reported by the veteran.  

In effect, the only evidence of record as to the current 
existence of hypoglycemia is the veteran's own assertions, 
and in this regard, the Board notes that the veteran has 
consistently only referenced her in-service hospitalization 
and testing in order to determine whether or not she had 
hypoglycemia.  She has not indicated that she currently 
receives treatment for hypoglycemia or that she received 
treatment for hypoglycemia after her separation from service, 
with respect to continuity of symptomatology.

In light of the above, then, the Board finds that there is no 
evidence, specifically clinical evidence, that the veteran 
currently has hypoglycemia, including chronic hypoglycemia.  
As such, there is no evidence of a current disability 
resulting from personal injury or disease incurred in or 
aggravated by the veteran's service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304.  Absent evidence of a current 
disability, service connection is not warranted and cannot be 
established.  Id.

In reaching this determination, the Board is cognizant of the 
duty to assist the veteran under 38 U.S.C.A. § 5103A, as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The veteran was put 
on notice as to the evidence required in this instance in the 
November 1997 rating decision, as she was told that 
compensation was payable for a disease or injury that caused 
a disabling physical or mental limitation.  The evidence of 
record regarding chronic hypoglycemia failed to show a 
disability for which compensation could be established.  
There needed to be a medical diagnosis of chronic 
hypoglycemia.  The veteran has not identified any records of 
treatment for hypoglycemia since service.  Moreover, she was 
afforded a VA examination to determine if she had 
hypoglycemia.  Accordingly, the duty to assist has been 
satisfied.  

The Board also stresses in reaching this determination that 
absent evidence of a current disability, specifically 
clinical evidence of current hypoglycemia (including chronic 
hypoglycemia), the weight of the evidence is against the 
veteran's claim for service connection, and, as such, the 
benefit of the doubt need not be applied in this instance.  
To reiterate, there simply is no evidence of record that the 
veteran currently has hypoglycemia.  

The veteran is free to attempt to reopen her claim of 
entitlement to service connection for chronic hypoglycemia 
should she obtain clinical evidence indicating that she 
currently has such disorder.


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for 
vaginal problems, mitral valve prolapse, hysterectomy, a 
thyroid disorder, and for chronic fatigue syndrome.

Entitlement to service connection for chronic hypoglycemia is 
denied.

REMAND

Review of the record shows that the veteran has not been 
afforded a VA examination in connection with her claim for 
service connection for residuals of the Epstein-Barr virus.  
In this respect, the Board notes that such assistance might 
aid in the establishment of entitlement to the benefit sought 
by the veteran, particularly given the laboratory test 
results that reveal the current presence of Epstein-Barr 
antibodies.

Therefore, the issue of entitlement to service connection for 
the Epstein-Barr virus will not be decided pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-February 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's Epstein-Barr virus, 
should be obtained by the RO and 
incorporated into the claims file.

2.  A VA examination should be scheduled 
and conducted, in order to determine the 
nature and severity of the veteran's 
Epstein-Barr virus.  All suggested 
studies should be performed, and the 
examiner should elicit all of the 
veteran's subjective complaints and 
related medical history as to her 
Epstein-Barr virus.  All findings should 
be recorded in detail.

Specifically, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
infection with the Epstein-Barr virus and 
the resultant production of antibodies 
occurred while the veteran was in 
service, from July 1980 to February 1983.  
The examiner should also offer an opinion 
as to whether the veteran currently has a 
disability due to the production of 
Epstein-Barr antibodies or any other 
manifestation of infection with the 
Epstein-Barr virus.  If the examiner 
cannot offer an opinion as to these 
questions without resort to speculation, 
he or she should so state.  The examiner 
should also provide the rationale for any 
opinions expressed.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for the 
Epstein-Barr virus, considering all 
pertinent law and regulation in light of 
any additional treatment records received 
and the examination report and any 
conclusions expressed therein.

If the veteran's claim remains in a 
denied status, she and her representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 7 -


